Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
El principal argumento que utiliza la Mayoría de los integrantes del Tribunal para sostener que “a un convicto declarado delincuente habitual antes del 20 de julio de 1989 [fecha de vigencia de la Ley Núm. 27 de 20 de julio de 1989 (4 L.P.R.A. secs. 1112(b) y (e), 1136 y 1161-1163)] le aplican los descuentos o bonificaciones al término de su sentencia por buena conducta, estudios y/o servicios a la comunidad” (opinión mayoritaria, pág. 928) es que la:
... exclusión expresa, que mediante esta ley hizo el legislador, es la mejor muestra de que bajo el estado de derecho anterior al 20 de julio de 1989 los delincuentes habituales eran acreedores a las bonificaciones de la Ley Orgánica de la Administración de Corrección cuando cualificaran para ello. Si no, ¿por qué la ex-clusión expresa? No podemos imputarle al legislador actuacio-nes inútiles, estériles o sin fin alguno. Si el legislador dispuso la exclusión expresa de los delincuentes habituales de los benefi-cios de las bonificaciones mediante la Ley Núm. 27, supra, fue porque en el estado de derecho anterior no existía tal exclusión; aun cuando desde 1980 el Art. 74 del Código Penal, supra, dis-ponía que las sentencias impuestas a los delincuentes habitua-les serían cumplidas en años naturales. Si adoptáramos la po-sición del Procurador General en este caso, tendríamos que concluir que la aprobación de la Ley Núm. 27, supra, fue un acto legislativo inútil, fútil y sin sentido, puesto que en virtud del Art. 74, supra, los delincuentes habituales quedaban exclui-*930dos de las bonificaciones. Tal posición resulta insostenible. (Én-fasis en el original.) Opinión mayoritaria, pág. 928.
La mayoría del Tribunal no se percata de que existe otra posible razón para la acción legislativa realizada en el 1989: la posibilidad de que el legislador —ante las recla-maciones de los convictos de que habían sido ya sentencia-dos bajo las disposiciones del Art. 74 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. sec. 3375— quiso reite-rar, y dejar claramente establecido de una vez y por todas, que un delincuente habitual no tiene derecho a los des-cuentos o bonificaciones que establecen los Arts. 16 y 17 de la Ley Núm. 116 de 22 de julio de 1974 (4 L.P.R.A. secs. 1161 y 1162).
No debe perderse de vista que el citado Art. 74 del Có-digo Penal, no obstante entrar en vigor el 1ro de diciembre de 1975, tuvo su origen en la Ley Núm. 115 de 22 de julio de 1974; esto es, el mismo es producto de una legislación comprensiva que fue aprobada en la misma fecha de los Arts. 16 y 17 de la Ley Núm. 116, ante.
En otras palabras, el legislador —obviamente cons-ciente de las disposiciones de los Arts. 16 y 17 de la Ley Núm. 116, ante— expresamente dispuso, mediante la ci-tada Ley Núm. 115 —y el Art. 74 del Código Penal, ante— que el “término fijo [de prisión] que se imponga [a un de-lincuente habitual] será siempre en años naturales”. (Énfa-sis suplido.) Art. 74, ante.
Obviamente el legislador quiso establecer una diferencia —consistente en una pena más fuerte— entre el convicto de un delito a quien se le impone una pena de “1C’ años —el cual tiene derecho a las bonificaciones, o descuentos, pro-vistos por los Arts. 16 y 17 de la Ley Núm. 116, ante— y el convicto que es declarado delincuente habitual, que tiene que cumplir su pena en años naturales, esto es, sin descuen-tos y bonificaciones.
A nuestro entender,, resulta obvio que la mayoría del Tribunal —en un impermisible acto de liberalidad judi*931cial — está legislando en beneficio de criminales habituales y empedernidos que nuestra Asamblea Legislativa, en bene-ficio de nuestra ciudadanía, quiso separar por más tiempo de la sociedad.
Ese acto de legislación judicial en que incurre en el día de hoy el Tribunal, so color de liberalidad, constituye un acto judicial perjudicial a nuestra ciudadanía. Es por ello que disentimos. Revocaríamos, en consecuencia, la resolu-ción recurrida.